Name: Council Regulation (EU) 2019/529 of 28 March 2019 amending Regulation (EU) 2019/124 as regards certain fishing opportunities
 Type: Regulation
 Subject Matter: fisheries;  natural environment;  international law
 Date Published: nan

 29.3.2019 EN Official Journal of the European Union L 88/3 COUNCIL REGULATION (EU) 2019/529 of 28 March 2019 amending Regulation (EU) 2019/124 as regards certain fishing opportunities THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Council Regulation (EU) 2019/124 (1) fixes the fishing opportunities for 2019 for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union vessels, in certain non-Union waters. (2) At its annual meeting in 2018, the Western and Central Pacific Fisheries Commission (WCPFC) maintained conservation measures for swordfish and tropical tunas. Those measures should be implemented in the law of the Union. (3) At its annual meeting in 2019, the South Pacific Regional Fisheries Management Organisation (SPRFMO) adopted new catch limits for jack mackerel (Trachurus murphyi) and approved exploratory fisheries for toothfish (Dissostichus spp.). The applicable measures should be implemented in the law of the Union. (4) In Regulation (EU) 2019/124, the total allowable catch (TAC) for sandeel in the International Council for the Exploration of the Sea (ICES) divisions 2a and 3a and ICES subarea 4 was set at zero. Sandeel is a short-lived species and the relevant scientific advice becomes available in the second half of February, while the fishing activities start in April. (5) The catch limits for sandeel in ICES divisions 2a and 3a and ICES subarea 4 should be amended in line with the latest scientific advice from the ICES, issued on 22 February 2019, for the maximum sustainable yield approach and, for certain management areas, for the precautionary approach. (6) Effort limits for Union fishing vessels in the International Commission for the Conservation of Atlantic Tunas (ICCAT) Convention Area are based on information provided in the fishing, capacity and farming plans for bluefin tuna communicated by Member States to the Commission. Those effort limits were reported through the Union plan endorsed by ICCAT during the Intersessional meeting of Panel 2 held on 4 and 5 March 2019. They should be established as part of the fishing opportunities. (7) Regulation (EU) 2019/124 should therefore be amended accordingly. (8) The catch limits provided for in Regulation (EU) 2019/124 apply from 1 January 2019. The provisions introduced by this Regulation concerning catch limits should therefore also apply from that date. Such retroactive application is without prejudice to the principles of legal certainty and protection of legitimate expectations as the fishing opportunities concerned have not yet been exhausted, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) 2019/124 is amended as follows: (1) Article 27(2) is replaced by the following: 2. The Member States referred to in paragraph 1 shall limit the total level of gross tonnage of vessels flying their flag and fishing for pelagic stocks in 2019 to the total Union level of 36 102 gross tonnage in that area.; (2) the following Article is inserted: Article 28a Exploratory fisheries 1. Member States may participate in longline exploratory fisheries for toothfish (Dissostichus spp.) in the SPRFMO Convention Area in 2019 only if the SPRFMO has approved their application for such fisheries including a Fisheries Operation Plan and commitment to implement a Data Collection Plan. 2. Fishing shall take place only in the research blocks specified in Annex IJ. Fishing shall be prohibited in depths less than 750 metres and more than 2 000 metres. 3. The TAC shall be as set out in Annex IJ. Fishing shall be limited to one trip of a maximum duration of 21 consecutive days and to a maximum number of 5 000 hooks per set, with a maximum of 20 sets per research block. Fishing shall cease either when the TAC is reached or if 100 sets have been set and hauled, whichever is sooner.; (3) Annexes IA, IB, IH, IJ, III, IV, VII and VIII to Regulation (EU) 2019/124 are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 March 2019. For the Council The President G. CIAMBA (1) Council Regulation (EU) 2019/124 of 30 January 2019 fixing for 2019 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union fishing vessels, in certain non-Union waters (OJ L 29, 31.1.2019, p. 1). ANNEX 1. Annex IA is amended as follows: (a) the fishing opportunities table for sandeel and associated by-catches in Union waters of ICES divisions 2a and 3a and ICES subarea 4 is replaced by the following: Species: Sandeel and associated by-catches Ammodytes spp. Zone: Union waters of 2a, 3a and 4 (1) Denmark 106 387 (2) United Kingdom 2 325 (2) Germany 162 (2) Sweden 3 906 (2) Union 112 780 TAC 112 780 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following sandeel management areas, as defined in Annex IIC: Zone : Union waters of sandeel management areas 1r 2r () 3r 4 () 5r 6 7r (SAN/234_1R) (SAN/234_2R) (SAN/234_3R) (SAN/234_4) (SAN/234_5R) (SAN/234_6) (SAN/234_7R) Denmark 86 704 4 717 10 084 4 717 0 165 0 United Kingdom 1 895 103 220 103 0 4 0 Germany 133 7 15 7 0 0 0 Sweden 3 184 173 370 173 0 6 0 Union 91 916 5 000 10 689 5 000 0 175 0 Total 91 916 5 000 10 689 5 000 0 175 0 () In management areas 2r and 4 the TAC may only be fished as a monitoring TAC with an associated sampling protocol for the fishery. (b) the fishing opportunities table for blue whiting in Union and international waters of 1, 2, 3, 4, 5, 6, 7, 8a, 8b, 8d, 8e, 12 and 14 is replaced by the following: Species: Blue whiting Micromesistius poutassou Zone: Union and international waters of 1, 2, 3, 4, 5, 6, 7, 8a, 8b, 8d, 8e, 12 and 14 (WHB/1X14) Denmark 48 813 (4) Germany 18 979 (4) Spain 41 383 (4) (5) France 33 970 (4) Ireland 37 800 (4) The Netherlands 59 522 (4) Portugal 3 844 (4) (5) Sweden 12 075 (4) United Kingdom 63 341 (4) Union 319 727 (4) (6) Norway 99 900 Faroe Islands 10 000 TAC Not relevant Analytical TAC Article 7(2) of this Regulation applies (c) the fishing opportunities table for Ling in Union waters of 4 is replaced by the following: Species: Ling Molva molva Zone: Union waters of 4 (LIN/04-C.) Belgium 26 (7) Denmark 404 (7) Germany 250 (7) France 225 The Netherlands 9 Sweden 17 (7) United Kingdom 3 104 (7) Union 4 035 TAC 4 035 Precautionary TAC (d) the Appendix is replaced by the following: Appendix The TACs referred to in Article 8(4) are the following: For Belgium: common sole in 7a; common sole in 7f and 7g; common sole in 7e; common sole in 8a and 8b; megrims in 7, haddock in 7b-k, 8, 9 and 10; Union waters of CECAF 34.1.1; Norway lobster in 7; cod in 7a; plaice in 7f and 7g; plaice in 7h, 7j and 7k; Skates and Rays in 6a, 6b, 7a-c and 7e-k. For France: mackerel in 3a and 4; Union waters of 2a, 3b, 3c and Subdivisions 22-32; herring in 4, 7d and Union waters of 2a; horse mackerel in Union waters of 4b, 4c and 7d; whiting in 7b-k; haddock in 7b-k, 8, 9 and 10; Union waters of CECAF 34.1.1; common sole in 7f and 7g; whiting in 8; red seabream in Union and international waters of 6, 7 and 8; boarfish in Union and international waters of 6, 7 and 8; mackerel in 6, 7, 8a, 8b, 8d and 8e; Union and international waters of 5b; international waters of 2a, 12 and 14; skates and rays in Union waters of 6a, 6b, 7a-c and 7e-k, skates and rays in Union waters of 7d, skates and rays in Union waters of 8 and 9; undulate ray in Union waters of 7d and 7e. For Ireland: anglerfish in 6; Union and international waters of 5b; international waters of 12 and 14; anglerfish in 7; Norway lobster in Functional Unit 16 of ICES Subarea 7. For the United Kingdom: in exchange for the West of Scotland cod and whiting: cod in 6b; Union and international waters of 5b west of 12 ° 00 ² W and of 12 and 14; whiting in 6; Union and international waters of 5b; international waters of 12 and 14; and in exchange for the Celtic Sea cod, Irish Sea whiting and plaice in 7h, 7j and 7k: cod in 7b, 7c, 7e-k, 8, 9 and 10; Union waters; haddock in 7b-k, 8,9 and 10; Union waters of CECAF 34.1.1; sole in 7h, 7j and 7k; sole in 7e; plaice in 7h, 7j and 7k. 2. Annex IB is amended as follows: (a) the fishing opportunities table for herring in Union, Faroese, Norwegian and international waters of 1 and 2 is replaced by the following: Species: Herring Clupea harengus Zone: Union, Faroese, Norwegian and international waters of 1 and 2 (HER/1/2-) Belgium 13 (8) Denmark 13 129 (8) Germany 2 299 (8) Spain 43 (8) France 566 (8) Ireland 3 399 (8) The Netherlands 4 698 (8) Poland 664 (8) Portugal 43 (8) Finland 203 (8) Sweden 4 865 (8) United Kingdom 8 393 (8) Union 38 315 (8) Faroe Islands 4 500 (9) (10) Norway 34 484 (9) (11) TAC 588 562 Analytical TAC Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: Norwegian waters north of 62 ° N and the fishery zone around Jan Mayen (HER/*2AJMN) 34 484 2, 5b north of 62 ° N (Faroese waters) (HER/*25B-F) Belgium 2 Denmark 1 541 Germany 270 Spain 5 France 67 Ireland 399 The Netherlands 552 Poland 78 Portugal 5 Finland 24 Sweden 571 United Kingdom 986 (b) the fishing opportunities table for cod in Greenland waters of NAFO 1F and Greenland waters of 5, 12 and 14 is replaced by the following: Species: Cod Gadus morhua Zone: Greenland waters of NAFO 1F and Greenland waters of 5, 12 and 14 (COD/N1GL14) Germany 1 636 (12) United Kingdom 364 (12) Union 2 000 (12) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (c) the fishing opportunities table for redfish (pelagic) in Greenland waters of NAFO 1F and Greenland waters of 5, 12 and 14 is replaced by the following: Species: Redfish (pelagic) Sebastes spp. Zone: Greenland waters of NAFO 1F and Greenland waters of 5, 12 and 14 (RED/N1G14P) Germany 765 (13) (14) (15) France 4 (13) (14) (15) United Kingdom 5 (13) (14) (15) Union 774 (13) (14) (15) Norway 561 (13) (14) Faroe Islands 0 (13) (14) (16) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply 3. Annex IH is replaced by the following: ANNEX IH WCPFC CONVENTION AREA Species: Swordfish Xiphias gladius Zone: WCPFC Convention Area south of 20 ° S (SWO/F7120S) Union 3 170,36 TAC Not relevant Precautionary TAC 4. Annex IJ is replaced by the following: ANNEX IJ SPRFMO CONVENTION AREA Species: Jack mackerel Trachurus murphyi Zone: SPRFMO Convention Area (CJM/SPRFMO) Germany 9 079,65 The Netherlands 9 841,41 Lithuania 6 317,86 Poland 10 863,08 Union 36 102 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Toothfish Dissostichus spp. Zone: SPRFMO Convention Area (TOP/SPRFMO) TAC 45 (17) Precautionary TAC 5. Annex III is replaced by the following: ANNEX III MAXIMUM NUMBER OF FISHING AUTHORISATIONS FOR UNION FISHING VESSELS FISHING IN THIRD-COUNTRY WATERS Area of fishing Fishery Number of fishing authorisations Allocation of fishing authorisations amongst Member States Maximum number of vessels present at any time Norwegian waters and fishery zone around Jan Mayen Herring, north of 62 ° 00 ² N 77 DK 25 57 DE 5 FR 1 IE 8 NL 9 PL 1 SV 10 UK 18 Demersal species, north of 62 ° 00 ² N 80 DE 16 50 IE 1 ES 20 FR 18 PT 9 UK 14 Unallocated 2 Mackerel (18) Not relevant Not relevant 70 Industrial species, south of 62 ° 00 ² N 480 DK 450 150 UK 30 Faroese waters All trawl fisheries with vessels of not more than 180 feet in the zone between 12 and 21 miles from the Faroese baselines 26 BE 0 13 DE 4 FR 4 UK 18 Directed fisheries for cod and haddock with a minimum mesh of 135 mm, restricted to the area south of 62 ° 28 ² N and east of 6 ° 30 ² W 8 (19) Not relevant 4 Trawl fisheries outside 21 miles from the Faroese baseline. In the periods from 1 March to 31 May and from 1 October to 31 December, those vessels may operate in the area between 61 ° 20 ² N and 62 ° 00 ² N and between 12 and 21 miles from the baselines 70 BE 0 26 DE 10 FR 40 UK 20 Trawl fisheries for blue ling with a minimum mesh of 100 mm in the area south of 61 ° 30 ² N and west of 9 ° 00 ² W and in the area between 7 ° 00 ² W and 9 ° 00 ² W south of 60 ° 30 ² N and in the area south-west of a line between 60 ° 30 ² N, 7 ° 00 ² W and 60 ° 00 ² N, 6 ° 00 ² W 70 DE (20) 8 20 (21) FR (20) 12 Directed trawl fisheries for saithe with a minimum mesh size of 120 mm and with the possibility to use round-straps around the codend 70 Not relevant 22 (21) Fisheries for blue whiting. The total number of fishing authorisations may be increased by four vessels to form pairs, should the Faroese authorities introduce special rules of access to an area called main fishing area of blue whiting 34 DE 2 20 DK 5 FR 4 NL 6 UK 7 SE 1 ES 4 IE 4 PT 1 Line fisheries 10 UK 10 6 Mackerel 20 DK 2 12 BE 1 DE 2 FR 2 IE 3 NL 2 SE 2 UK 6 Herring, north of 62 ° 00 ² N 20 DK 5 20 DE 2 IE 2 FR 1 NL 2 PL 1 SE 3 UK 4 1, 2b (22) Fishery for snow crab with pots 20 EE 1 Not applicable ES 1 LV 11 LT 4 PL 3 6. Annex IV is replaced by the following: ANNEX IV ICCAT CONVENTION AREA (23) 1. Maximum number of Union bait boats and trolling boats authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Eastern Atlantic Spain 60 France 37 Union 97 2. Maximum number of Union coastal artisanal fishing vessels authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Mediterranean Spain 364 France 130 Italy 30 Cyprus 20 (24) Malta 54 (24) Union 598 3. Maximum number of Union fishing vessels authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Adriatic Sea for farming purposes Croatia 16 Italy 12 Union 28 4. Maximum number and total capacity in gross tonnage of fishing vessels of each Member State that may be authorised to fish for, retain on board, tranship, transport, or land bluefin tuna in the eastern Atlantic and Mediterranean Table A Number of fishing vessels (25) Cyprus (26) Greece (27) Croatia Italy France Spain Malta (28) Portugal Purse Seiners 1 1 (29) 16 19 22 6 1 0 Longliners 23 (30) 0 0 35 8 49 61 0 Baitboat 0 0 0 0 37 69 0 76 (31) Handline 0 0 12 0 33 (32) 1 0 0 Trawler 0 0 0 0 57 0 0 0 Small scale 0 13 0 0 130 599 52 0 Other artisanal (33) 0 42 0 0 0 0 0 0 Table B Total capacity in gross tonnage Cyprus Croatia Greece Italy France Spain Malta Purse Seiners To be established To be established To be established To be established To be established To be established To be established Longliners To be established To be established To be established To be established To be established To be established To be established Baitboats To be established To be established To be established To be established To be established To be established To be established Handlines To be established To be established To be established To be established To be established To be established To be established Trawlers To be established To be established To be established To be established To be established To be established To be established Other artisanal To be established To be established To be established To be established To be established To be established To be established 5. Maximum number of traps engaged in the eastern Atlantic and Mediterranean bluefin tuna fishery authorised by each Member State Member State Number of traps (34) Spain 5 Italy 6 Portugal 3 6. Maximum bluefin tuna farming capacity and fattening capacity for each Member State and maximum input of wild caught bluefin tuna that each Member State may allocate to its farms in the eastern Atlantic and Mediterranean Table A Maximum tuna farming capacity and fattening capacity Number of farms Capacity (in tonnes) Spain 10 11 852 Italy 13 12 600 Greece 2 2 100 Cyprus 3 3 000 Croatia 7 7 880 Malta 6 12 300 Table B (35) (36) Maximum input of wild caught bluefin tuna (in tonnes) Spain 7 000 Italy To be determined Greece To be determined Cyprus To be determined Croatia To be determined Malta 8 766 Portugal 350 7. The distribution between the Member States of the maximum number of fishing vessels flying the flag of a Member State authorised to fish for northern albacore as a target species in accordance with Article 12 of Regulation (EC) No 520/2007 shall be as follows: Member State Maximum number of vessels Ireland 50 Spain 730 France 151 United Kingdom 12 Portugal 310 8. Maximum number of Union fishing vessels of at least 20 meters length that fish for bigeye tuna in the ICCAT Convention Area shall be as follows: Member State Maximum number of vessels with purse seines Maximum number of vessels with longlines Spain 23 190 France 11  Portugal  79 Union 34 269 7. Annex VII is replaced by the following: ANNEX VII WCPFC CONVENTION AREA Maximum number of Union fishing vessels authorised to fish for swordfish in areas south of 20 ° S of the WCPFC Convention Area Spain 14 Union 14 8. Annex VIII is replaced by the following: ANNEX VIII QUANTITATIVE LIMITATIONS OF FISHING AUTHORISATIONS FOR THIRD-COUNTRY VESSELS FISHING IN UNION WATERS Flag State Fishery Number of fishing authorisations Maximum number of vessels present at any time Norway Herring, north of 62 ° 00 ² N To be established To be established Faroe Islands Mackerel, 6a (north of 56 ° 30 ² N), 2a, 4a (north of 59 ° N) Horse mackerel, 4, 6a (north of 56 ° 30 ² N), 7e, 7f, 7h 20 14 Herring, north of 62 ° 00 ² N 20 To be established Herring, 3a 4 4 Industrial fishing for Norway pout, 4, 6a (north of 56 ° 30 ² N) (including unavoidable by-catches of blue whiting) 14 14 Ling and tusk 20 10 Blue whiting, 2, 4a, 5, 6a (north of 56 ° 30 ² N), 6b, 7 (west of 12 ° 00 ² W) 20 20 Blue ling 16 16 Venezuela (37) Snappers (French Guiana waters) 45 45 (1) Excluding waters within six nautical miles of the UK baselines at Shetland, Fair Isle and Foula. (2) Up to 2 % of the quota may consist of by-catches of whiting and mackerel (OT1/*2A3A4). By-catches of whiting and mackerel counted against the quota pursuant to this provision and by-catches of species counted against the quota pursuant to Article 15(8) of Regulation (EU) No 1380/2013 shall, together, not exceed 9 % of the quota. (3) In management areas 2r and 4 the TAC may only be fished as a monitoring TAC with an associated sampling protocol for the fishery. (4) Special condition: within a total access quantity of 22 500 tonnes for the Union, Member States may fish up to the following percentage of their quotas in Faroese waters (WHB/*05-F.): 7 %. (5) Transfers of this quota may be effected to 8c, 9 and 10; Union waters of CECAF 34.1.1. However, such transfers shall be notified in advance to the Commission. (6) Special condition: from the EU quotas in Union and international waters of 1, 2, 3, 4, 5, 6, 7, 8a, 8b, 8d, 8e, 12 and 14 (WHB/*NZJM1) and in 8c, 9 and 10; Union waters of CECAF 34.1.1 (WHB/*NZJM2), the following quantity may be fished in the Norwegian Economic Zone or in the fishery zone around Jan Mayen: 227 975. (7) Special condition: of which up to 25 % but no more than 75t may be fished in: Union waters of 3a (LIN/*03A-C). (8) When reporting catches to the Commission the quantities fished in each of the following areas shall also be reported: NEAFC Regulatory Area and Union waters. (9) May be fished in Union waters north of 62 ° N. (10) To be counted against the catch limits of the Faroe Islands. (11) To be counted against the catch limits of Norway. (12) Except for by-catches, the following conditions shall apply to these quotas: 1. They may not be fished between 1 April and 31 May 2019. 2. EU vessels may choose to fish in either or both of the following areas: Reporting code Geographical limits COD/GRL1 The part of the Greenlandic fishing zone that lies within NAFO sub-area 1F West of 44 ° 00 ² W and South of 60 ° 45 ² N, that portion of NAFO subarea 1 lying south of the parallel of 60 ° 45 ² north latitude (Cape Desolation) and the part of the Greenlandic fishing zone within ICES division 14b that lies East of 44 ° 00 ² W and South of 62 ° 30 ² N. COD/GRL2 The part of the Greenlandic fishing area that lies within ICES division 14b North of 62 ° 30 ² N. (13) May only be fished from 10 May to 31 December. (14) May only be fished in Greenland waters within the Redfish Conservation Area bounded by the lines joining the following coordinates: Point Latitude Longitude 1 64 ° 45 ² N 28 ° 30 ² W 2 62 ° 50 ² N 25 ° 45 ² W 3 61 ° 55 ² N 26 ° 45 ² W 4 61 ° 00 ² N 26 ° 30 ² W 5 59 ° 00 ² N 30 ° 00 ² W 6 59 ° 00 ² N 34 ° 00 ² W 7 61 ° 30 ² N 34 ° 00 ² W 8 62 ° 50 ² N 36 ° 00 ² W 9 64 ° 45 ² N 28 ° 30 ² W (15) Special condition: this quota may also be fished in international waters of the Redfish Conservation Area mentioned above (RED/*5-14P). (16) May only be fished in Greenland Waters of 5 and 14 (RED/*514GN). (17) This TAC is for exploratory fisheries only. Fishing shall only take place within the following research blocks (A-E):  Research block A: area bounded by latitudes 47 ° 15 ² S and 48 ° 15 ² S and by longitudes 146 ° 30 ² E and 147 ° 30 ² E  Research block B: area bounded by latitudes 47 ° 15 ² S and 48 ° 15 ² S and by longitudes 147 ° 30 ² E and 148 ° 30 ² E  Research block C: area bounded by latitudes 47 ° 15 ² S and 48 ° 15 ² S and by longitudes 148 ° 30 ² E and 150 ° 00 ² E  Research block D: area bounded by latitudes 48 ° 15 ² S and 49 ° 15 ² S and by longitudes 149 ° 00 ² E and 150 ° 00 ² E  Research block E: area bounded by latitudes 48 ° 15 ² S and 49 ° 30 ² S and by longitudes 150 ° 00 ² E and 151 ° 00 ² E. (18) Without prejudice to additional licences granted to Sweden by Norway in accordance with established practice. (19) Those figures are included in the figures for all trawl fisheries with vessels of not more than 180 feet in the zone between 12 and 21 miles from the Faroese baselines. (20) Those figures refer to the maximum number of vessels present at any time. (21) Those figures are included in the figures for Trawl fisheries outside 21 miles from the Faroese baselines . (22) The allocation of fishing opportunities available to the Union in the zone of Svalbard is without prejudice to the rights and obligations deriving from the Treaty of Paris of 1920. (23) The numbers shown in sections 1, 2 and 3 may decrease in order to comply with international obligations of the Union. (24) This number may increase if a purse seine vessel is replaced by 10 longline vessels in accordance with footnote 4 or footnote 6 of table A in point 4 of this Annex. (25) The numbers in this Table A of section 4 may be further increased, provided that the international obligations of the Union are complied with. (26) One medium size purse seiner may be replaced by no more than 10 longline vessels or one small purse seiner and no more than three longline vessels. (27) One medium size purse seiner may be replaced by no more than 10 longline vessels or one small size purse seine vessel and three other artisanal vessels. (28) One medium size purse seiner may be replaced by no more than 10 longline vessels. (29) This vessel shall not be used in 2019. (30) Polyvalent vessels, using multi-gear equipment. (31) Baitboats of the outermost regions of Azores and Madeira. (32) Line vessels operating in the Atlantic. (33) Polyvalent vessels, using multi-gear equipment (longline, handline, trolling line). (34) This number may be further increased, provided that the international obligations of the Union are complied with. (35) The farming capacity of Portugal of 500 tonnes is covered by the unused capacity of the Union set out in Table A. (36) The content of this table shall be further reviewed provided that the international obligations of the Union are complied with. The reviewed table shall not contain figures lower than the ones contained in Regulation (EC) 2018/120. (37) To issue those fishing authorisations, proof must be produced that a valid contract exists between the ship owner applying for the fishing authorisation and a processing undertaking situated in the Department of French Guiana, and that it includes an obligation to land at least 75 % of all snapper catches from the vessel concerned in that department so that they may be processed in that undertaking's plant. Such a contract must be endorsed by the French authorities, which shall ensure that it is consistent both with the actual capacity of the contracting processing undertaking and with the objectives for the development of the Guianese economy. A copy of the duly endorsed contract shall be appended to the fishing authorisation application. Where such an endorsement is refused, the French authorities shall give notification of this refusal and state their reasons for it to the party concerned and to the Commission.